Citation Nr: 0805701	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
tinnitus to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he has tinnitus as a result of 
noise exposure as an air crewman on a Navy Neptune P-2 
aircraft.  The veteran states that the aircraft was an 
unpressurized four-engine aircraft, and he denied ever being 
provided with or using ear protection during service.

In adjudicating this claim, the Board must assess the 
veteran's competence to report experiencing a buzzing or 
ringing in his ears, the existence of an experience that gave 
rise to this injury during the course of his military 
service, and his credibility.  Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Here, as in Washington, the 
veteran's service medical records are available.  The 
Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The veteran reports that the ringing in his ears has been 
present since he was in service.  The veteran is competent to 
report that he experienced a buzzing sensation in his ears 
which arose during his service time and in response to noise 
exposure, since it is within the realm of his personal 
knowledge.

Moreover, the veteran's allegation of developing the symptoms 
of tinnitus while in service is corroborated by his service 
medical records.  Specifically, a January 1971 examination 
report states that the veteran had "[b]uzzing in his ears," 
which is tantamount to tinnitus.

The acoustic trauma suffered by the veteran has already been 
acknowledged.  In granting the veteran's claim of service 
connection for hearing loss in June 2004, the RO accepted the 
veteran's contention of exposure to acoustic trauma during 
the course of his service.

After service, the veteran was not exposed to high noise 
risk, since he worked in a call center for Charles Schwab.  
Nonetheless, despite the absence of any intercurrent causes, 
the veteran still has tinnitus, according to the veteran's 
private medical examination in December 2000.  Such 
continuity of symptomatology from the veteran's time of 
service strongly suggests that his tinnitus was caused by 
service.  38 C.F.R. § 3.303.

The RO denied the veteran's claim of service connection for 
tinnitus based on the absence of any finding of tinnitus in 
the veteran's service medical records, and on the opinion of 
the VA medical examiner that it was more likely than not that 
the etiology of the tinnitus was not noise trauma from his 
military service.

The Board notes that it has an independent responsibility to 
evaluate the credibility and probative value of physicians' 
statements.  Goodsell v. Brown, 5 Vet. App. 36, 42 (1993).  
In this instance, the VA examiner appears to have based his 
conclusion on his erroneous notation that "the veteran 
states that his tinnitus began approximately 6 years ago."  
In preparation for his audiology appointment, the veteran had 
filled out a medical questionnaire on which he indicated that 
he had noticed hearing loss since 1998.  The examiner appears 
to have misinterpreted the veteran's written response to the 
question of how long ago he had noticed problematic hearing 
loss, believing that it indicated how long he had had 
symptoms of tinnitus.

Although the veteran's service medical records do not include 
a diagnosis of "tinnitus," and there is no reference to any 
neuroaudiological symptoms in his discharge physical, the 
record does, as noted above, show that the veteran reported a 
buzzing in his ears during his time in service, which he 
indicated continues to the present day.  The Board finds that 
this reference, when combined with his exposure to acoustic 
trauma during military service and with his current diagnosis 
of tinnitus, is sufficient to establish that the veteran's 
tinnitus was caused by his service.

Given the continuity of symptomatology referenced above, the 
Board finds the veteran's recollection, supplemented by his 
service medical record, more credible than the statement from 
the examiner, whose misinterpretation of the veteran's 
written statement is evident in the record.  Therefore, 
resolving reasonable doubt in the veteran's favor, the 
criteria for service connection have been met, and the 
veteran's claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
A.	BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


